130 N.J. Super. 538 (1974)
328 A.2d 10
KATHLEEN ANN PELUSIO, PLAINTIFF-RESPONDENT,
v.
JOSEPH STEPHEN PELUSIO, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted October 8, 1974.
Decided October 23, 1974.
*539 Before Judges LYNCH, ALLCORN and MILMED.
Mandelbaum, Mandelbaum & Gold, attorneys for the appellant (Mr. Barry R. Mandelbaum, of counsel and on the brief).
Mr. Herman J. Ziegler, attorney for the respondent.
PER CURIAM.
In our view, the counsel fees and costs awarded to the plaintiff wife upon the entry of the final judgment of divorce are as much "necessaries" as are alimony, maintenance and support and, as such, fall within that class of indebtedness excepted from release by a discharge in bankruptcy. 11 U.S.C.A. § 35(a) (7); Turman v. Turman, 438 P.2d 488 (Okl. Sup. Ct. 1968); Allison v. Allison, 150 Colo. 377, 372 P.2d 946 (1962). See R. 4:42-9; Williams v. Williams, 59 N.J. 229, 233 (1971).
We find no abuse of discretion in either the subsequent allowance of $1,250 to counsel or the manner and quantum of payment of the total amount still due and owing by defendant to counsel for plaintiff on account of both allowances.
Affirmed.